It is ordered and adjudged by this court, that the judgment of the court of appeals affirming the judgment of the court of common pleas be and the same is hereby reversed, and this court coming now to render the judgment which the court of appeals should have rendered upon the pleadings'in said cause, it is ordered, adjudged and decreed that the judgment of the court of common pleas of Stark county be and the same hereby is reversed, and judgment awarded the plaintiff in error for *336the reason that said action, being one upon a domestic judgment which had not been revived, was not commenced within 21 years from the time said judgment became dormant, it being the opinion of the court that such action is controlled by the limitations prescribed by Section 11648, General Code, as heretofore indicated by this court in the' case of Graham v. Simon, Admr., 76 Ohio St., 77.

Judgment reversed, and judgment for plaintiff in error.

Nichols, C. J., Wanamaker, Newman, Jones, Matthias and Johnson, JJ., concur.